543 So. 2d 883 (1989)
GOVERNING BOARD OF the ST. JOHNS RIVER WATER MANAGEMENT DISTRICT, Appellant,
v.
LAKE PICKETT LIMITED, etc., Appellee.
No. 88-1605.
District Court of Appeal of Florida, Fifth District.
June 1, 1989.
Wayne E. Flowers, Atty. for St. Johns River Water Management Dist., Palatka, for appellant.
Dominick J. Salfi of Dominick J. Salfi, P.A., Altamonte Springs, for appellee.
COWART, Judge.
Appellant Water Management District recovered a judgment[1] imposing a monetary *884 civil penalty against appellee developer but the trial court denied appellant's post-judgment motion to tax court costs and assess investigative costs and attorney's fees which denial is the subject of this appeal.
Section 373.129, Florida Statutes, authorizes water management districts to commence and maintain proper and necessary actions and proceedings in court for certain purposes including in subparagraph (6) investigative costs, court costs, and attorney's fees.
Appellant looks through section 373.129(6), Florida Statutes, which permits the pursuit of proper legal action, to section 57.041, Florida Statutes, which provides that "[t]he party recovering judgment shall recover all his legal costs and charges which shall be included in the judgment" and argues that section 57.041 mandates that every party who recovers a judgment in a legal proceeding is entitled as a matter of right to recover lawful court costs and that a trial judge has no discretion under that statute to deny court costs to the party recovering judgment. We agree and reverse with directions that if appellant finally recovers judgment against appellee, appellant's lawful court costs and charges be included in the judgment. The appealed order is otherwise affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
COBB and DANIEL, JJ., concur.
NOTES
[1]  The judgment is the subject of a separate appeal.